December 31, 2008

Mr. David Wilson

Re: Employment Agreement

Dear David,

Thank you for your excellent leadership at ACS since your joining the firm in
March of 2004. It is a result of our confidence in your ability to continue to
contribute at the highest level to ACS’ future that we offer you a continued and
expanded role as CFO and EVP of ACS. Given your current employment agreement
term ends on March 1, 2009 (with a renewal notice date of December 1, 2008), we
would like to take this opportunity to recognize your contributions and extend
your leadership position at the company for another 3 years. We hope you accept
this offer.

As CFO, your duties will include all Finance functions, you will continue to
report to the CEO and to interface significantly with the full Board of
Directors and the Audit Committee. The expanded role will now entail your
leadership over the company’s business development initiatives.

The remainder of this letter summarizes new compensation elements as well as new
streamlined language that has been recently developed and authorized by the
Compensation Committee of the Board of Directors.

Your compensation package will now include a base of $275,000 and a target of
$275,000 in annual cash incentive, participation in the Lead Team Equity program
(currently with annual RS and annual LTIP grants), and other benefits.
Additionally, you will be granted 275,000 SARS and additional Restricted Stock
in the amount of $275,000. The incremental restricted stock will be granted at
signing, with 1/3 vesting on the date of signing and on each of the next two
anniversaries. The SARs will be granted at signing, and will vest 1/3 on the
grant date and on each of the next two anniversaries. These two additional
grants will be memorialized in discrete agreements.

Certain ACS policies are referenced in this agreement. Certain capitalized words
used in this Agreement are defined in our written policies. These Incorporated
Policies (as defined below), are incorporated by reference into and are an
integral part of this Agreement. The Incorporated Policies may change as our
business evolves. You acknowledge that we may, from time to time, change such
policies to achieve, among other goals, best practices in our marketplace, close
alignment with shareholder value creation, or to comply with laws.

You will continue to be eligible to receive perquisites available generally to
all ACS personnel under the 2008 Compensation Policy.

You agree to abide by our minimum executive equity holding policy applicable to
executive officers set forth in the 2008 Compensation Policy. Based on your
position, current policy requires you to accumulate and hold a number of shares
of common stock having value of at least 1.5 times your Base Pay within five
years of the date you started work at ACS.

You acknowledge that you owe ACS the highest duty of loyalty. This means that
you will never make secret profits at ACS’s expense, will not accept favors from
customers or manufacturers, and will protect all ACS property, tangible and
intangible, as if it were your own. You agree to abide by the letter and spirit
of our Corporate Compliance Policy. While acting as an employee of ACS, you will
not directly or indirectly, own an interest in, operate, control, or be
connected as an employee, agent, independent contractor, partner, shareholder or
principal in any company which markets products, goods or services which
directly or indirectly compete with our business; provided, however, you may
continue to serve as a director, officer or member of various professional,
charitable and civic organizations in the same manner as immediately prior to
the execution of this Agreement.

You will at all times exercise good faith judgment to assure that our
information reporting system is in concept and design adequate to assure the
Board of Directors that appropriate information will come to its attention in a
timely manner as a matter of ordinary course so that it may satisfy its
fiduciary responsibilities.

As an ACS employee, you will have access to trade secrets and confidential
information about our company, products, customers, and methods of doing
business. During and after the termination of your employment you agree to abide
by our policy on Protection of Proprietary Information.

ACS hereby agrees, as a matter of contractual right, to indemnify you to the
extent and in the manner provided in Article VIII, Section 2 of ACS’ Amended and
Restated Certificate of Incorporation as in effect on the date of this
Agreement.

You will be employed “at will” and, thus, ACS may terminate your employment at
any time, without prior notice, with or without cause. Likewise, you are free to
resign at any time, with or without notice. During the term of this agreement,
if you are terminated without “Cause” or if you resign for “Good Reason,” you
will be entitled to severance benefits provided by our 2008 Officer Severance
Program. Generally, upon your resignation without “Good Reason,” or the
occurrence of your death or “Disability,” no severance benefits will be
available under such program.

This Agreement, including the documents incorporated herein by reference,
represents the entire understanding among the parties with respect to the
subject matter of this Agreement, and this Agreement supersedes any and all
prior understandings, agreements, plans, and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
any understandings, agreements, or obligations respecting any past or future
compensation, bonuses, reimbursements, or other payments. Except for changes
made by the Company to the Incorporated Policies (which may be amended from time
to time in the discretion of the Company and shall apply, as amended, to this
Agreement) all modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought. Without
limiting the foregoing, the following documents are specifically incorporated
herein by reference (as they may be from time to time amended, the “Incorporated
Policies”):



  •   2008 ACS Compensation Policy



  •   2008 Officer Severance Program

Notices and other communications under this Agreement must be in writing and
must be given by personal delivery, telecopier or telegram, or first class mail,
certified or registered with return receipt requested to the addresses first set
forth above. You or ACS may change address for notices by notice given in
accordance with this section.

This Agreement is to be governed by and construed in accordance with the laws of
the State of Alaska. Any controversy or claim arising out of or relating to this
Agreement, or breach of this Agreement is to be settled by arbitration in
Anchorage by a single neutral arbitrator in accordance with the Alaska Revised
Uniform Arbitration Act; provided, however, that if any controversy or claim
arises between the parties under Sections 10 through 15 of this Agreement, or in
the event ACS is otherwise seeking equitable relief, ACS will not be required to
arbitrate that controversy or claim but will have the right to institute
judicial proceedings in any court of competent jurisdiction with respect to such
controversy or claim. If such judicial proceedings are instituted, you and ACS
agree that such proceedings will not be stayed or delayed pending the outcome of
any arbitration proceeding under this Agreement.

This Agreement will be binding on, and inure to the benefit of, the executors,
administrators, heirs, successors, and assigns of the parties; provided,
however, that except as expressly provided in this Agreement, this Agreement may
not be assigned either by you or ACS.

If this Agreement reflects our agreement, please countersign where indicated and
return the original to me.

Very truly yours,

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.

By: /s/ Liane Pelletier
Liane Pelletier
President, CEO, Chairman


AGREED TO AND ACCEPTED:

/s/ David Wilson

David Wilson

